Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 07/14/2022.  Claims 1 through 10 are pending.   

Response to Arguments
Examiner Note:  This office action has been restructured for clarity in response to applicant’s arguments, however, ground of rejection is not changed, and same references are used.  
     Applicant’s argument with respect to rejected claims 1-10 under Claim Rejections-35 U.S.C. 103 have been fully considered, but they are not persuasive.       Applicant argues (Remarks pages 4-5) that Miyazaki in view of Fink does not teach the current claim limitations, “A transmitter comprising: a transmitter housing, an electronics unit and a display unit, wherein the electronics unit is adapted for connection to a measured value sensor, wherein the electronics unit is connected to the display unit, wherein the transmitter housing has at least one cable gland, wherein at least one connection module is arranged in the at least one cable gland, and wherein the at least one connection module comprises at least one operating element for communication with at least one of the display unit and the electronics unit”.  Examiner disagrees, Miyazaki clearly teaches a transmitter comprising a transmitter housing (e.g., Fig. 8, housing 100), an electronic unit for example electronic CPU (203) having a connection to a detector (11) or sensor that provides values/status that is being measured or calculated, the electronic CPU is connected to a display (8), as clearly shown in Figure 8 the transmitter housing (100) includes cable grip exposed cables connection to electrical conduit connection (208, 209, similar to cable gland) to be connected to CPU assembly (203), any of the electronic circuit boards for example CPU and/or display, switch (not shown in view) are the transmitter modules having connection to the operating element that is operation-button (9), and all circuits are connected to complete transmission operations.  Although, Miyazaki shows detector for sensing operation, for clarification a secondary reference is introduced, in related art dealing with transmitter having measuring devices and display, Fink teaches a sensor (20).      Further, applicant argues that paragraph [0004] of admitted prior art in specification states “a cable gland is a passage for ensuring a sealed entry into the transmitter housing”, this is not part of claim limitations, although the claims are interpreted in light of the specification, the above arguments regarding limitations on which appellant relied upon are not stated in the claims; the specification does not provide evidence, indicating the above limitations must be read into the claims to give meaning to the disputed terms, applicant argues that the term “cable gland” is defined in Google/Wikipedia, Google/Wikipedia defines “electrical conduit connection”(cited reference term above) similar meaning as applicant’s limitations term “cable gland”and both terms are known in the art to have similar definitions and meaning.       Therefore, Miyazaki and Fink are clearly analogous to applicant’s teachings, and that is why they do obviate applicant’s invention (Further, refer to below action).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 (AIA ) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

     Claim 1-10 are rejected under Claim Rejections - 35 U.S.C. § 103 (AIA ) as being unpatentable over Miyazaki (Miyazaki et al., U. S. Publication No. 20140297046) in view of Fink (Fink et al., U. S. Publication No. 20100013462).       Regarding independent claim 1, Miyazaki discloses a transmitter comprising (e.g., Fig. 1-2, Fig. 8, prg. [0003], lines 1-3, a transmitter): a transmitter housing (e.g., Fig. 8, prg. [0040], lines 1-2, [0041], lines 1-2, transmitter housing (100)), an electronics unit and a display unit (e.g, CPU 203 is an electronic unit connecting display and transmitter cables as viewed in Fig. 8), wherein the electronics unit is adapted for connection to a measured value sensor (e.g., Fig. 1-2, 8, prg. [0044], lines 6-9, [0047], lines 1-9, the CPU (electronic unit) calculation and measuring operation of detector 11), wherein the electronics unit is connected to the display unit (e.g., Fig. 1-2, 8, Display (8) connected to the CPU/electronic unit (e.g., Processor 16, controller 12 and 15), prg. [0047], lines 5-9), wherein the transmitter housing has at least one cable gland (e.g., Fig. 8, showing the cable grip exposed cables electrical conduit connection (208, 209, similar to cable gland) to be connected to CPU assembly (203)), wherein at least one connection module is arranged in the at least one cable gland (e.g., Fig. 8, prg. [0040]-[0041], the transmitter (100) is shown with connection module (exploded assembly) having “operation button 9 serving as a first input receiver for operating a not-shown switch from the outside is provided under a display portion 8” and cable connections “an external indicator conduit connection 208 and a conduit connection 209”), and wherein the at least one connection module comprises at least one operating element (operation button 8) for communication with at least one of the display unit (Display unit 9) and the electronics unit (e.g., Fig. 1-2, 8, the transmitter connection module operating parts connected to display unit (8) for communications).       Although, Miyazaki shows detector for sensing operation, however, does not specifically discuss a sensor, therefore, for clarification, a secondary reference is introduced, in related art dealing with transmitter having measuring devices and display (e.g. prg. [001], lines 1-4), Fink teaches a sensor (20) (e.g., prg. [0027], lines 1-2).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Fink’s transmitter measuring device sensor with Miyazaki’s transmitter measuring display to provide the transmitter calculating hardware with measuring device having sensor for advancing and automation of operation (e.g., Fink, prg. [0029], lines 1-2).     Regarding independent claim 9, Miyazaki discloses a field device comprising (e.g., Fig. 1-2, Fig. 8, prg. [0003], lines 1-3, a transmitter): a measured value sensor (e.g., prg. [0044], lines 6-9, [0047], lines 1-9, calculation detector (11) reported values), and a transmitter having a transmitter housing (e.g., Fig. 1-2, 8, Transmitter having housing (100)), an electronics unit and a display unit (e.g., Fig. 2, 8, transmitter electronic unit having display (8)), wherein the electronics unit is connected to the measured value sensor (e.g., Fig. 1-2, 8, prg. [0044], lines 6-9, [0047], lines 1-9, the CPU (electronic unit) calculation and measuring operation of detector 11), wherein the electronics unit is connected to the display unit (e.g., Fig. 1-2, 8, Display (8) connected to the CPU/electronic unit (e.g., Processor 16, controller 12 and 15), prg. [0047], lines 5-9), wherein the transmitter housing has at least one cable gland (e.g., Fig. 8, showing the cable grip exposed cables electrical conduit connection (208, 209, similar to cable gland) to be connected to CPU assembly (203)), wherein at least one connection module is arranged in the at least one cable gland (e.g., Fig. 8, prg. [0040]-[0041], the transmitter (100) is shown with connection module (exploded assembly) having “operation button 9 serving as a first input receiver for operating a not-shown switch from the outside is provided under a display portion 8” and cable connections “an external indicator conduit connection 208 and a conduit connection 209”), and wherein the at least one connection module comprises at least one operating element (operation button 9) for communication with at least one of the display unit (Display unit 8) or the electronics unit (e.g., Fig. 1-2, 8, the transmitter connection module operating parts connected to display unit (8) for communications).       Although, Miyazaki shows detector for sensing operation, however, does not specifically discuss a sensor, therefore, for clarification, a secondary reference is introduced, in related art dealing with transmitter having measuring devices and display (e.g. prg. [001], lines 1-4), Fink teaches a sensor (20) (e.g., prg. [0027], lines 1-2).       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include Fink’s transmitter measuring device sensor with Miyazaki’s transmitter measuring display to provide the transmitter calculating hardware with measuring device having sensor for advancing and automation of operation (e.g., Fink, prg. [0029], lines 1-2).     Regarding claims 2, 3, and 10, Miyazaki in view of Fink teach all the limitations in claims 1, 9, and further, Fink teaches wherein the cable gland is a threaded armor cable gland, and wherein the connection module has a threading and wherein the connection module is screwed into the cable gland in such a way that the connection module acts as a plug to tightly close the cable gland (e.g., prg. [0026], lines 10-19, the cable gland).         Regarding claims 4 and 5, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the at least one operating element comprises at least one of an analog operating element or a digital operating element, and wherein the at least one operating element is at least one of a key, a push-button, a rocker switch, a toggle switch, a rotary switch, a slide controller, a finger pressure sensor, an optical sensor, a microphone, or a control lever (e.g., prg. [0005], [0006]).      Regarding claim 6, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Miyazaki teaches wherein the connection module comprises at least one of a wireless interface, an antenna, or an optical interface (e.g., Miyazaki prg. [0193], e.g., Fink, prg. [0027]).      Regarding claim 7, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the connection module is interchangeably arranged in the cable gland (prg. [0026], lines 10-19).      Regarding claim 8, Miyazaki in view of Fink teach all the limitations in claim 1, and further, Fink teaches wherein the display unit is arranged in the connection module (e.g., Fig. 1-2, 8, display (8) connections).
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

August 19, 2022